UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. 333-152571 (Commission File No.) RECOVERY ENERGY, INC. (Exact name of registrant as specified in Charter) NEVADA 74-3231613 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 1900 Grant Street, Suite #720 Denver, CO 80203 (Address of Principal Executive Offices) (303) 951-7920 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements forthe past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See the definitions of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Company x Recovery Energy, Inc. INDEX PART I– FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Control and Procedures 27 PART II– OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 EXHIBIT INDEX 31 FORWARD-LOOKING STATEMENTS This quarterly report, including materials incorporated by reference herein, contains “forward-looking statements.”. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning future production, reserves or other resource development opportunities; any projected well performance or economics, or potential joint ventures or strategic partnerships; any statements regarding future economic conditions or performance;any statements regarding future capital-raising activities; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “should,” “could,” “estimate,” “intend,” “plan,” “project,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this presentation. Except as required by law, we do not intend, and undertake no obligation, to update any forward-looking statement. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. The factors impacting these risks and uncertainties include, but are not limited to: ● availability of capital on an economic basis, or at all, to fund our capital needs; ● failure to meet requirements under our credit agreements or debentures, which could lead to foreclosure of significant assets; ● inability to address our negative working capital position; ● the inability of management to effectively implement our strategies and business plans; ● potential default under our secured obligations or material debt agreements; ● estimated quantities and quality of oil and natural gas reserves; ● exploration, exploitation and development results; ● fluctuations in the price of oil and natural gas, including reductions in prices that would adversely affect our revenue, cash flow, liquidity and access to capital; ● availability of, or delays related to, drilling, completion and production, personnel, supplies and equipment; ● the timing and amount of future production of oil and gas; ● the completion, timing and success of our drilling activity; ● lower oil and natural gas prices negatively affecting our ability to borrow or raise capital, or enter into joint venture arrangements; ● declines in the values of our natural gas and oil properties resulting in write-downs; ● inability to hire or retain sufficient qualified operating field personnel; ● increases in interest rates or our cost of borrowing; ● deterioration in general or regional (especially Rocky Mountain) economic conditions; ● the strength and financial resources of our competitors; ● the occurrence of natural disasters, unforeseen weather conditions, or other events or circumstances that could impact our operations or could impact the operations of companies or contractors we depend upon in our operations; ● inability to acquire or maintain mineral leases at a favorable economic value that will allow us to expand our development efforts; ● inability to successfully develop the acreage we currently hold; ● transportation capacity constraints or interruptions, curtailment of production, natural disasters, adverse weather conditions, or other issues affecting the DJ Basin; ● technique risks inherent in drilling in existing or emerging unconventional shale plays using horizontal drilling and completion techniques; ● delays, denials or other problems relating to our receipt of operational consents and approvals from governmental entities and other parties; ● unanticipated recovery or production problems, including cratering, explosions, fires and uncontrollable flows of oil, gas or well fluids; ● environmental liabilities; ● operating hazards and uninsured risks; ● loss of senior management or technical personnel; ● adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations, including those related to climate change and hydraulic fracturing; ● changes in U.S. GAAP or in the legal, regulatory and legislative environments in the markets in which we operate; and ● other factors, many of which are beyond our control. Many of these factors are beyond our ability to control or predict. These factors are not intended to represent a complete list of the general or specific factors that may affect us. For a detailed description of these and other factors that could cause actual results to differ materially from those expressed in any forward-looking statement, we urge you to carefully review and consider the disclosures made in the “Risk Factors” sections of our December 31, 2012 Form 10K and other SEC filings, available free of charge at the SEC’s website (www.sec.gov). Part 1. FINANCIAL INFORMATION Item 1. Financial Statements RECOVERY ENERGY, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, Assets Current assets: Cash $ $ Restricted cash Accounts receivable (net of allowance of $50,000 and $0 at March 31, 2013 and December 31, 2012, respectively) Prepaid assets Total current assets Oil and gas properties (full cost method), at cost: Developed properties Undeveloped acreage, excluded from amortization Wells in progress, excluded from amortization Total oil and gas properties, at cost Less accumulated depreciation, depletion , amortization, and impairment ) ) Net oil and gas properties, at cost Other assets: Office equipment, net Deferred financing costs, net Restricted cash and deposits Total other assets Total Assets $ $ The accompanying notes are an integral part of these consolidated financial statements 1 RECOVERY ENERGY, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Short term notes payable Total current liabilities Long term liabilities: Asset retirement obligation Term notes payable Convertible notes payable, net of discount Convertible notes conversion derivative liability Total long-term liabilities Total liabilities Commitments and contingencies – Note 8 and9 Shareholders’ equity: Preferred stock, 10,000,000 authorized, none issued and outstanding - - Common stock, $0.0001 par value: 100,000,000 shares authorized;18,523,604 and 18,394,401 shares issued and outstandingas of March 31, 2013 and December 31, 2012, respectively Additional paid in capital Accumulated deficit ) ) Total shareholders' equity Total Liabilities and Shareholders’ Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 RECOVERY ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Revenue: Oil sales $ $ Gas sales Operating fees Realized gains (loss) on commodityprice derivatives ) Unrealized losson commodity price derivatives - ) Total revenue Costs and expenses: Production costs Production taxes General and administrative Depreciation, depletion and amortization Impairment of developed properties - Total costs and expenses Loss from operations ) ) Other income Convertible notes conversion derivative gain (loss) ) Interest expense ) ) Net Loss $ ) $ ) Net loss per common share Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 3 RECOVERY ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Impairment provision, developed leases - Common stock issued for convertible note interest Common stock for services and compensation Changes in the fair value of commodity price derivatives - Amortization of deferred financing costs Change in fair value of convertible notes conversion derivative ) Accretion of debt discount Depreciation, depletion, amortization and accretion of asset retirement obligation Changes in operating assets and liabilities: Accounts receivable ) Restricted cash ) ) Other assets ) ) Accounts payable and other accrued expenses ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Acquisition of undeveloped acreage ) - Drilling capital expenditures ) ) Sale of developed property - Sale of undeveloped acreage interests - Additions of office equipment ) ) Additions to producing properties - ) Investment in operating bonds ) ) Net cash provided by investing activities Cash flows from financing activities: Proceeds from debt - Repayment of debt ) ) Net cash provided by (used in) financing activities ) Change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ The accompanying notes are an integral part of these consolidated financial statements 4 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2013 (UNAUDITED) NOTE 1 – ORGANIZATION On September 21, 2009, Universal Holdings, Inc. (“Universal”), a Nevada corporation, completed the acquisition of Coronado Acquisitions, LLC (“Coronado”).Under the terms of the acquisition, Coronado was merged into Universal. On October 12, 2009, Universal changed its name to Recovery Energy, Inc. (“Recovery”, “Recovery Energy”, “we”, “our”, and the “Company”). The Agreement was accounted for as a reverse acquisition with Coronado being treated as the acquirer for accounting purposes.Accordingly, the financial statements of Coronado have been adopted as the historical financial statements of Recovery. The Company is an independent oil and gas exploration and production company focused on the Denver-Julesburg Basin (“DJ Basin”) where it holds 127,000 net acres.Recovery drills for, operates and produces oil and natural gas wells through the Company’s land holdings located in Wyoming, Colorado, and Nebraska. All references to production, sales volumes and reserves quantities are net to our interest unless otherwise indicated. NOTE 2 –LIQUIDITY We have a history of sustained losses and cash used by operating activities, including losses of $2.45 million in March31, 2013 and $37.7 million in the year ended 2012, and cash used by operating activities of $0.90 million in March 2013 and $3.4 million for the year 2012.In addition, as of March 31, 2013 we had a net working capital deficit of $1.26 million.Commencing in late 2012, we implemented a number of cost reduction measures, including a substantial reduction in our staff. Both our Chief Executive Officer (CEO) and Chief Financial Officer (CFO) have also agreed, in their sole discretion and on a temporary basis, to defer their receipt of any cash salary at this time. In the immediate term, the Company expects that additional capital will be required to fund its capital budget for the remainder of 2013, to help fund its ongoing overhead, provide for payment of minimum interest and principal payments required by term notes, and to provide additional capital to generally improve its working capital position.A portion of this additional capital will be provided by the new convertible debentures as described above.We anticipate that additional funding will be providedby a combination of capital raising activities, including the selling of additional debt and/or equity securities, the selling of certain assets and by the development of certain of our undeveloped properties via arrangements with joint venture partners. If we are not successful in obtaining sufficient cash sources to fund the aforementioned capital requirements, we may be required to curtail our expenditures, restructure our operations, sell assets on terms which may not be deemed favorable and/or curtail other aspects of our operations, including deferring portions of our 2013 capital budget. On a longer term basis, the Company will require capital to retire our term notes and our 8% Senior Secured Convertible Debentures when such debts mature in May 2014. 5 Pursuant to our credit agreements with Hexagon, a substantial portion of our monthly net revenues derived from our producing properties is required to be used for debt and interest payments.In addition, our debt instruments contain provisions that, absent consent of Hexagon, may restrict our ability to raise additional capital. As discussed in “Note 12—Subsequent Events,” in April 2013, the Company entered into amendments to both our term loan agreements with Hexagon, LLC (“Hexagon”) and our 8% Senior Secured Convertible Debentures (the “Debentures”) to extend the maturity dates of these debts to May 16, 2014.In addition, the amendments to our term loans also provided for the reduction of the interest rate from 15% to 10% effective March 1, 2013; the payment of interest only for the months of March through June, 2013; a reduction in the minimum monthly payments of principal and interest thereafter from $0.33 million per month to either $0.23 million or $0.19 million, depending on our ability to consummate the sale of certain of our assets by July 1, 2013; and forbearance by the secured lender from exercising its rights under the term loan credit agreements for any breach that may have occurred prior to the amendment. In consideration for the extended maturity date of both loans and the reduced interest rate and minimum loan payment under the secured term loans, the Company is required to provide to each of our secured lender and the holders of our debentures an additional security interest in 15,000 acres (or 30,000 acres in aggregate) of our undeveloped acreage.In addition, we are required under the amendment to use our reasonable best efforts to pursue certain transactions to improve our financial condition, including the aforementioned sale of certain of our assets, an equity offering or similar capital-raising transaction, one or more joint venture development agreements, and an engineering study of certain of our producing properties to ascertain possible operations to enhance production from those properties. Pursuant to the debenture amendment, the Company and the debenture holders have agreed to waive any breach under the debentures that may have occurred prior to the date of the amendment. We currently have $19.16 million outstanding under our term loans and $13.40 million outstanding under our debentures. On April 16, 2013, we entered into an agreement with one of our existing Debenture holders to issue up to an additional $5.0 million in additional debentures with substantially the same terms to the existing 8% Secured Convertible Debentures subject to final approval by our board of directors.Under the terms of this agreement, the holder has agreed to purchase up to $1.5 million of additional debentures on or before July 16, 2013.The funds associated with the initial issuance of debentures will be used by the Company for the drilling and development of certain properties, and for general corporate purposes (see Note 12). The combination of these measures coupled with the aforementioned debt modifications will provide substantial near term relief to our cash flow and liquidity. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying financial statements were prepared by Recovery in accordance with generally accepted accounting principles (“GAAP”) in the United States.The financial statements reflect all normal recurring adjustments which are, in the opinion of management, necessary to provide a fair statement of the results of operations and financial position. Reclassification Certain amounts in the 2012 consolidated financial statements have been reclassified to conform to the March 31, 2013 consolidated financial statement presentation.Such reclassifications had no effect on net income. Use of Estimates The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of oil and gas reserves, assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.We evaluate our estimates on an ongoing basis and base our estimates on historical experience and on various other assumptions we believe to be reasonable under the circumstances.Although actual results may differ from these estimates under different assumptions or conditions, we believe that our estimates are reasonable. 6 Our most significant financial estimates are associated with our estimated proved oil and gas reserves, assessments of impairment imbedded in the carrying value of undeveloped acreage and proven properties, as well as valuation of common stock used in various issuances of common stock, options and warrants, and estimated derivative liabilities. Oil and Gas Producing Activities The Company follows the full cost method of accounting for oil and gas operations whereby all costs related to the exploration, development and acquisition of oil and natural gas reserves are capitalized.Such costs include land acquisition costs, geological and geophysical expenses, carrying charges on non-producing properties, costs of drilling, developing and completing productive wells and/or plugging and abandoning non-productive wells, and any other costs directly related to acquisition and exploration activities.Proceeds from property sales are generally applied as a credit against capitalized exploration and development costs, with no gain or loss recognized, unless such a sale would significantly alter the relationship between capitalized costs and the proved reserves attributable to these costs.A significant alteration would typically involve a sale of 25% or more of proved reserves. Depletion of exploration and development costs and depreciation of production equipment is computed using the units-of-production method based upon estimated proved oil and gas reserves.Costs included in the depletion base to be amortized include (a) all proved capitalized costs including capitalized asset retirement costs net of estimated salvage values, less accumulated depletion, (b) estimated future development cost to be incurred in developing proved reserves; and (c) estimated dismantlement and abandonment costs, net of estimated salvage values, that are not otherwise included in capitalized costs. The costs of undeveloped acreage are withheld from the depletion base until it is determined whether or not proved reserves can be assigned to the properties.The properties are reviewed quarterly for impairment.When proved reserves are assigned to such properties or one or more specific properties are deemed to be impaired, the cost of such properties or the amount of the impairment is added to full cost pool which is subject to depletion calculations. Under the full cost method of accounting, capitalized oil and gas property costs less accumulated depletion and net of deferred income taxes may not exceed an amount equal to sum of i.) the present value, discounted at 10%, of estimated future net revenues from proved oil and gas reserves, plus ii.) the cost of unproved properties not subject to amortization (without regard to estimates of fair value), or estimated fair value, if lower, of unproved properties that are not subject to amortization.Should capitalized costs exceed this ceiling, an impairment expense is recognized. The present value of estimated future net revenues was computed by applying a twelve month average of the first day of the month price of oil and gas to estimated future production of proved oil and gas reserves as of period-end, less estimated future expenditures to be incurred in developing and producing the proved reserves (assuming the continuation of existing economic conditions), less any applicable future taxes. The Company did not recognize impairment charges for the three months ended March 31, 2013 compared to an impairment of $3.27 million for the three months ended March 31, 2012. Wells in Progress Wells in progress represent wells that are currently in the process of being drilled or completed or otherwise under evaluation as to their potential to produce oil and gas reserves in commercial quantities.Such wells continue to be classified as wells in progress and withheld from the depletion calculation and the ceiling test until such time as either proved reserves can be assigned, or the wells are otherwise abandoned.Upon either the assignment of proved reserves or abandonment, the costs for these wells are then transferred to the full cost pool and become subject to both depletion and the ceiling test calculations. 7 Loss per Common Share Earnings (losses) per shareare computed based on the weighted average number of common shares outstanding during the period presented. Diluted earnings (losses)per share are computed using the weighted-average number of common shares outstanding plus the number of common shares that would be issued assuming exercise or conversion of all potentially dilutive common shares.Potentially dilutive securities, such as conversion derivatives and stock purchase warrants, are excluded from the calculation when their effect would be anti-dilutive.As of March 31, 2013, a total of 5,738,900 and 3,152,941, respectively of shares underlying warrants and convertible debentures have been excluded from the diluted share calculations as they were anti-dilutive as a result of net losses incurred.Accordingly, basic shares equal diluted shares for all periods presented. Recent Accounting Pronouncements Various accounting standards updates are issued, most of which represented technical corrections to the accounting literature or were applicable to specific industries, are not expected to a have a material impact on the Company's financial position, results of operations or cash flows. NOTE 4 – OIL AND GAS PROPERTIES The Company did not complete any major purchases of undeveloped or producing oil and gas properties during the three months ended March 31, 2013. In February 2013, the Company completed the sale of certain developed properties for $0.64 million. NOTE 5 – WELLS IN PROGRESS During the three months ended March 31, 2013 the Company did not transfer any costs from wells in progress and their respected undeveloped acreage into the developed cost pool. NOTE 6 - FINANCIAL INSTRUMENTS AND DERIVATIVES The Company periodically enters into various commodity derivative financial instruments intended to hedge against exposure to market fluctuations of oil prices.As of March 31, 2013, the Company maintained no active financial instruments of this type. The amounts of gains and losses recognized as a result of our derivative financial instruments were as follows: Three months ended March 31, Realized gain (loss) on commodity price derivatives $ $ Unrealized gains (loss) on commodity price derivatives $ - $ Realized gains and losses occurs as individual swaps mature and settle.These gains and losses are recorded as income or expenses in the periods during which applicable contracts settle.Swaps which are unsettled as of a balance sheet date are carried at fair market value, either as an asset or liability (See Note 7 — “Fair Value of Financial Instruments”).Unrealized gains and losses result from mark-to-market changes in the fair value of these derivatives between balance sheet dates. NOTE 7 - FAIR VALUE OF FINANCIAL INSTRUMENTS The Company measures fair value of its financial assets on a three-tier value hierarchy, which prioritizes the inputs, used in the valuation methodologies in measuring fair value: ●Level 1 – Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in activemarkets. ●Level 2 – Other inputs that are directly or indirectly observable in the marketplace. ●Level 3 – Unobservable inputs which are supported by little or no market activity. 8 The fair value hierarchy also requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The Company’s cash equivalents, short-term investments, accounts receivable, accounts payable, accrued expenses, interest payable and customer deposits approximate fair value due to the short-term nature or maturity of the instruments.The Company’s fixed rate 10% and 8% term loans and convertible debentures are measured using Level 1 inputs. Derivative Instruments The Company determines its estimate of the fair value of derivative instruments using a market approach based on several factors, including quoted market prices in active markets, quotes from third parties, and the credit rating of its counterparty.The Company also performs an internal valuation to ensure the reasonableness of third-party quotes. The types of derivative instruments utilized by the Company included commodity swaps.The oil derivative markets are highly active.Although the Company’s economic hedges are valued using public indices, the instruments themselves are traded with third-party counterparties and are not openly traded on an exchange.As such, the Company has classified these instruments as Level 2. In evaluating counterparty credit risk, the Company assessed the possibility of whether the counterparty to the derivative would default by failing to make any contractually required payments.The Company considered that the counterparty is of substantial credit quality and has the financial resources and willingness to meet its potential repayment obligations associated with the derivative transactions. Asset Retirement Obligation The fair value of the Company’s asset retirement obligation liability is calculated at the point of inception by taking into account: 1) the cost of abandoning oil and gas wells, which is based on the Company’s historical experience for similar work, or estimates from independent third-parties; 2) the economic lives of its properties, which are based on estimates from reserve engineers; 3) the inflation rate; and 4) the credit adjusted risk-free rate, which takes into account the Company’s credit risk and the time value of money.Given the unobservable nature of the inputs, the initial measurement of the asset retirement obligation liability is deemed to use Level 3 inputs. ConvertibleDebentures Payable Conversion Feature In February 2011, the Company issued in a private placement $8.40 million aggregate principal amount of three year 8% Senior Secured Convertible Debentures (“Debentures”) with a group of accredited investors.During the year ended December 31, 2012, the Company issued an additional $5.00 million of Debentures, resulting in a total of $13.40 million of Debentures outstanding as of December 31, 2012.As of December 31, 2012, the Debentures are convertible at any time at the holders’ option into shares ofour common stock at $4.25 per share, subject to certain adjustments, including the requirement to reset the conversion price based upon any subsequent equity offering at a lower price per share amount.The Company engaged a third party to complete a valuation of this conversion. 9 The following table provides a summary of the fair values of assets and liabilities measured at fair value: March 31, 2013 Level 1 Level 2 Level3 Total Assets Commodity derivative instruments $
